FILED
                             NOT FOR PUBLICATION                            JUL 19 2010

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MIGUEL FUENTES-RAMOS,                            No. 08-71480

               Petitioner,                       Agency No. A077-137-137

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 29, 2010 **

Before:        ALARCÓN, LEAVY, and GRABER, Circuit Judges.

       Miguel Fuentes-Ramos, a native and citizen of Mexico, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing his appeal from an

immigration judge’s order denying his application for cancellation of removal. We

have jurisdiction under 8 U.S.C. § 1252. We review de novo questions of law,


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Castillo-Cruz v. Holder, 581 F.3d 1154, 1158-59 (9th Cir. 2009), and deny the

petition for review.

      Applying the modified categorical approach, we agree with the BIA’s

conclusion that Fuentes-Ramos’ conviction for aggravated driving under the

influence, in violation of Ariz. Rev. Statutes § 28-1383(A)(1), is a crime involving

moral turpitude because the plea transcript evidences that he knew that he did not

have a driver’s license and was actually driving the vehicle at the time he

committed the offense. Marmolejo-Campos v. Holder, 558 F.3d 903, 917 (9th Cir.

2009) (en banc). The BIA did not err in denying Fuentes-Ramos’ cancellation of

removal application because his conviction barred him from establishing good

moral character within the relevant statutory period. 8 U.S.C. §§ 1101(f)(3),

1229b(b)(1)(B).

      PETITION FOR REVIEW DENIED.




                                          2                                     08-71480